DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/434,387 is responsive to the communication filed 06/28/2021, in response to the Non-Final office action of 03/31/2021. Claims 3, 8, and 17 have been canceled. Claims 1,7,11, 16, and 20 have been amended. Currently, claims 1-2, 4-7, 9-16, 18-20 are pending and are presented for examination.

Response to Arguments
3.	Applicant’s remarks, see pages 10-14, filed 06/28/2021, with respect to the amendment and argument have been fully considered and are persuasive.  There are no issue(s) remaining.
Allowable Subject Matter
4.	Claims 1-2, 4-7, 9-16, 18-20 are allowed.

Reasons for Allowance
The claims are drawn to a 360-degree panoramic video playing method, wherein the method comprises: the descriptive information (1) includes one or more of image information of playing content in each of the multiple angle ranges that is descriptive of a particular image of the playing content in the angle range and (2) is distinct from the playing content in each of the multiple angle ranges; in response the search instruction, displaying, by the video player, the locating information wherein the displayed locating information comprises a total quantity of viewers of the playing content in each corresponding angle range of the multiple angle ranges of the 360-degree panoramic video: receiving, by the video player, a switching instruction that instructs the video player to switch a playing angle range of the 360-degree panoramic video from an angle range of current playing content to a first angle range, and the first angle range is an angle range selected by a user from the multiple angle ranges; and switching, by the video player and without manually dragging the current playing content, the playing angle range of the 360-degree panoramic video directly from the angle range of the current playing content to the first angle range according to the switching instruction. The prior art fails to explicitly disclose, suggest or teach the combination of the limitations as recited above, when considered as a whole. The combination of above limitations as presented distinguish the independent claims over the prior art(s), rendering it for allowance. No strong motivation is found to combine the prior arts of the record to teach the combination of said limitations.
	Most Pertinent Prior Art(s):
Luis Neng et al. (“Get Around 350 degree Hypervideo”, 8 October 2010) 


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.